Cite as 2015 Ark. 128

                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS SUPREME COURT                     Opinion Delivered   March 19, 2015
COMMITTEE ON CRIMINAL
PRACTICE




                                       PER CURIAM

       Honorable Phil Smith of Pocahontas, Circuit Judge, Third Judicial Circuit; Hon. Daniel

Shue of Fort Smith, Prosecuting Attorney, 12th Judicial Circuit; Hon. Don McSpadden of

Batesville, Prosecuting Attorney, 16th Judicial Circuit; Darnisa Johnson, Esq., of Little Rock;

and John Everett, Esq., of Fayetteville, are appointed to the Committee on Criminal Practice

for three-year terms to expire on January 31, 2018. We thank them for accepting appointment

to this important committee.

       Honorable Stephen Tabor of Fort Smith, Circuit Judge, 12th Judicial Circuit, and Hon.

Grisham Phillips of Benton, Circuit Judge, 22nd Judicial Circuit, are reappointed to the

Committee on Criminal Practice for three-year terms to expire on January 31, 2018. We

thank them for their continued service.

       We express our gratitude to the following members, whose terms have expired, for

their years of dedicated service to the Committee on Criminal Practice: Judge Duncan

Culpepper of Prescott; Judge Marion Humphrey of Little Rock; Vada Berger, Esq., of Little

Rock; Ellen Reif, Esq., of Little Rock; and Jack Lassiter, Esq., of Little Rock.

       We note with appreciation Judge Culpepper’s service as the chair of the committee and

designate Judge Smith to succeed him.